UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-166171 Respect Your Universe, Inc. (Exact name of registrant as specified in its charter) Nevada 68-0677944 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5940 South Rainbow Boulevard, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) 1-888-455-6183 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yesý No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesý No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:47,947,128 shares of common stock as of November 1, 2012 RESPECT YOUR UNIVERSE, INC. FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2012 INDEX TO FORM 10-Q PART I Page Item 1 Financial Statements (Unaudited) 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4 Controls and Procedures 30 30 PART II Item 1 Legal Proceedings 32 Item 1A Risk Factors 32 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3 Defaults Upon Senior Securities 32 Item 4 Mine Safety Disclosures 32 Item 5 Other Information 32 Item 6 Exhibits 32 Signatures 33 2 PART I Item 1 Financial Statements Respect Your Universe, Inc. (A Development Stage Company) Balance Sheets September 30, 2012 December 31, 2011 ASSETS Unaudited Current assets Cash $ $ Due from factor, net - Inventory Deposits Prepaid expenses Other current assets - Total current assets Property and equipment, net Other assets Intangible assets, net Deposits - Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable and accrued liabilities - related party Loans payable - related party - Current portion of capital lease - Total current liabilities Long-term liabilities Capital lease, net of current portion - Total long-term liabilities - Stockholders’ equity Common stock, $0.001 par value, 500,000,000 shares authorized; 47,947,128 and 39,433,378 shares issued and outstanding, respectively Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to financial statements 3 Respect Your Universe, Inc. (A Development Stage Company) Statements of Operations Unaudited From November 21, 2008 Three Months Ended Nine Months Ended (Inception) to September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 September 30, 2012 Revenues, net $ Cost of goods sold Gross profit ) ) Operating expenses Marketing and advertising Marketing and advertising - related party - - Product creation Product creation - related party Selling, general and administrative Loss on impairment of website - Total operating expenses Net loss $ ) $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding during the period - basic and diluted $ See accompanying notes to financial statements 4 Respect Your Universe, Inc. (A Development Stage Company) Statement of Stockholders' Equity (Deficit) From November 21, 2008 (Inception) to September 30, 2012 Unaudited Deficit Accumulated Total During the Stock Stockholders' Common Stock, $0.001 Par Value Additional Development Subscriptions Equity Shares Amount Paid in Capital Stage Receivable (Deficit) Issuance of common stock - founders ($0.001/share) $ $
